Citation Nr: 0803602	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  07-29 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from March 1967 to March 
1969 and from January 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 and March 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  

In September 2007, the veteran filed a VA Form 9 wherein he 
requested a Board hearing at the RO.  The veteran was 
informed that his appeal was certified to the Board by way of 
a December 2007 letter.  A hearing was never scheduled.  
Because of the veteran's expression of a desire for a Board 
hearing, and because this expression was made in a timely 
fashion, the Board must remand the veteran's case so that he 
can be scheduled for a hearing before a member of the Board 
sitting at the RO.  Accordingly, the case is REMANDED for the 
following action:

Schedule the veteran for a hearing 
before a member of the Board sitting 
at the RO.  Provide the veteran with 
notice of the hearing, and give him 
and his representative opportunity 
to prepare.  

Following the hearing, the case should be returned to the 
Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

